Title: Rules for Philip Hamilton, [1800]
From: Hamilton, Alexander
To: Philip Hamilton



[New York, 1800]

Rules for Mr Philip Hamilton from the first of April to the first of October he is to rise not later than Six Oclock—The rest of the year not later than Seven. If Earlier he will deserve commendation. Ten will be his hour of going to bed throughout the year.
From the time he is dressed in the morning till nine o clock (the time for breakfast Excepted) he is to read Law.

At nine he goes to the office & continues there till dinner time—he will be occupied partly in the writing and partly in reading law.
After Dinner he reads law at home till five O clock. From this hour till Seven he disposes of his time as he pleases. From Seven to ten he reads and Studies what ever he pleases.
From twelve on Saturday he is at Liberty to amuse himself.
On Sunday he will attend the morning Church. The rest of the day may be applied to innocent recreations.
He must not Depart from any of these rules without my permission.
